DETAILED ACTION
The instant application having Application No. 16/879503 filed on 05/20/2020 is presented for examination by the examiner.

Claims 1, 15, 27, 30 were amended. Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 11/22/2021, with respect to the rejection(s) of claims 1-30 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s amendment/argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8, 12, 14, 15-17, 18, 23, 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nader et al. (US 2020/0083991 A1).

As per claim 1, Nader discloses “A method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, a configuration for periodic communications;” as [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.] “and deactivating repetitions in one or more transmission cycles based at least in part on a determination that the UE has successfully received a respective initial transmission in each transmission cycle of a threshold number (i.e. could be just 1 or more than 1) of transmission cycles associated with the periodic communications,” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions (i.e. threshold number of transmission cycles) for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.] “,wherein the one or more transmission cycles are subsequent to threshold number of transmission cycles” [(fig. 5), repetitions 18-7, 18-8, . . . 18-11.]

As per claim 2, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein each transmission cycle includes a first time period for an initial transmission and a second time period for a set of repetitions that are transmitted using a corresponding set of beams” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 3, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the threshold number is greater than one” [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.]

claim 4, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the threshold number of transmission cycles includes multiple consecutive transmission cycles” [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.]

As per claim 5, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising determining that the UE has successfully received the respective initial transmission in each transmission cycle of the threshold number of transmission cycles by determining that the UE has transmitted a threshold number of acknowledgements for the respective initial transmissions” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 6, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein deactivating the repetitions comprises refraining from monitoring for the repetitions in the one or more transmission cycles” [(par. 0056), Repetition adaptation in this 

As per claim 7, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising transmitting, to the base station, a request to deactivate the repetitions” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 8, Nader discloses “The method of claim 7,” as [see rejection of claim 1.] “wherein the request is transmitted in uplink control information, a media access control (MAC) control element (CE), a radio resource control (RRC) message, or a combination thereof” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 12, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the configuration indicates the threshold number” [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.]

As per claim 14, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising activating repetitions in a transmission cycle, subsequent to the one or more transmission cycles, based at least in part on a subsequent determination that a threshold amount of time has elapsed after deactivating the repetitions or that a subsequent initial transmission from the base station has not been successfully received” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 15-17, 23, 25, as [see rejection of claims 1, 2, 4, 12, 14 respectively.] 

As per claim 18, Nader discloses “The method of claim 15,” as [see rejection of claim 15.] “wherein deactivating the repetitions comprises refraining from transmitting the repetitions in the one or more transmission cycles” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 26, Nader discloses “The method of claim 15,” as [see rejection of claim 15.] “further comprising instructing another base station or transmit receive point to refrain from transmitting at least one of initial transmissions or repetitions to the UE in the one or more transmission cycles” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 27, Nader discloses “A method of wireless communication performed by a wireless communication device, comprising: determining that the wireless communication device has successfully received a respective initial transmission or a respective acknowledgement of an initial transmission in each transmission cycle of a threshold number (i.e. could be just 1 or more than 1) of transmission cycles associated with periodic communications;” as [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.] (par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.] “and deactivating repetitions in one or more transmission cycles based at least in part on the determination” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.] “,wherein the one or more transmission cycles are subsequent to threshold number of transmission cycles” [(fig. 5), repetitions 18-7, 18-8, . . . 18-11.]


As per claim 28, Nader discloses “The method of claim 27,” as [see rejection of claim 27.] “wherein deactivating the repetitions comprises refraining from monitoring for the repetitions in the one or more transmission cycles based at least in part on determining that the wireless communication device has successfully received the respective initial transmission in each transmission cycle of the threshold number of transmission cycles associated with periodic communications” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 29, Nader discloses “The method of claim 27,” as [see rejection of claim 27.] “wherein deactivating the repetitions comprises refraining from transmitting the repetitions in the one or more transmission cycles based at least in part on determining that the wireless communication device has successfully received the respective acknowledgement of the initial transmission in each transmission cycle of the threshold number of transmission cycles associated with periodic communications” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

As per claim 30, Nader discloses “A wireless communication device, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine that the wireless communication device has successfully received a respective initial transmission or a respective acknowledgement of an initial transmission in each transmission cycle of a threshold number (i.e. could be just 1 or more than 1) of transmission cycles associated with periodic communications;” as [(par. 0056), In this example, the transmitting radio node 12 schedules one or more repetitions 18 of the data block 16 to be transmitted to the receiving radio node 14 (here shown as repetitions 18-1, 18-2, . . . 18-11). The transmitting radio node 12 may even transmit scheduling information to the receiving radio node 14 indicating that a certain number of repetitions have been scheduled for transmission. Such scheduling information may be indicated for instance by downlink control information (DCI) containing a downlink assignment on a narrowband enhanced physical downlink control channel (NB-EPDCCH) in NB-IoT contexts.] (par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.] “,wherein the one or more transmission cycles are subsequent to threshold number of transmission cycles” [(fig. 5), repetitions 18-7, 18-8, . . . 18-11.] “and deactivate repetitions in one or more transmission cycles based at least in part on the determination” [(par. 0056), As shown in FIG. 5, for example, the transmitting radio node 12 is assumed to receive the feedback 22 immediately after transmitting repetition 18-6 (ignoring propagation delay for illustrative purposes). Based on the feedback 22 indicating that the receiving radio node 14 needs only six repetitions for successful decoding, the transmitting radio node 12 cancels further repetitions 18-7, 18-8, . . . 18-11.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nader et al. (US 2020/0083991 A1) in view of Yamamoto et al. (US 2017/0156138 A1).

As per claim 9, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein each respective initial transmission is a respective physical downlink shared channel (PDSCH) communication,” as [(par. 0023), the data block may be transmitted on a physical downlink shared channel ( PDSCH) as a narrowband Internet of Things (IoT) transmission.]

 Nader does not explicitly disclose “wherein the repetitions include one or more PDSCH communications and one or more physical downlink control channel (PDCCH) communications”.

However, Yamamoto discloses “wherein the repetitions include one or more PDSCH communications and one or more physical downlink control channel (PDCCH) communications” as [(par. 0049), In addition, FIG. 6 illustrates an example of the case in which the repetition levels (or number of repetitions) of the terminals differ from each other. In FIG. 6, repetitions) of PDCCH, PDSCH, and PUCCH of the terminal 1 is 8, and each of the repetition levels (or number of repetitions) of PDCCH, PDSCH, and PUCCH of the terminal 2 is 4.]

Nader et al. (US 2020/0083991 A1) and Yamamoto et al. (US 2017/0156138 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto’s teaching into Nader’s teaching. The motivation for making the above modification would be to conduct performing repetition transmission in each of channels, such as PDCCH, PDSCH, and PUCCH. (Yamamoto, par. 0017)

As per claim 20, as [see rejection of claims 9.] 

Claims 10, 11, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nader et al. (US 2020/0083991 A1) in view of Tseng et al. (US 2018/0332501 A1).

As per claim 10, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nader does not explicitly disclose “further comprising deactivating the repetitions further based at least in part on a determination that a link quality of a link between the UE and the base station satisfies a link quality threshold”.

However, Tseng discloses “further comprising deactivating the repetitions further based at least in part on a determination that a link quality of a link between the UE and the base station satisfies a link quality threshold” as [(par. 0074), deactivation event for Repetition, according to an exemplary implementation of the present application. In the present implementation, the exemplary activation event may correspond to activation event E#C-1 in Table 1-3 above, and the exemplary deactivation event may correspond to deactivation event E#DC-1 in Table 1-4 above. In FIG. 10, a diagram 1000 shows activation event E#C-1, where the MAC scheduler in the transmitter may activate Repetition when transmitter (e.g., UE 402) senses the signal strength 1098 of a target component carrier (CC) is lower than a threshold, S.sub.act.sub._.sub.C1 (e.g., -10 dB ( RSRQ) or -90 dBm (RSRP)).]

Nader et al. (US 2020/0083991 A1) and Tseng et al. (US 2018/0332501 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tseng’s teaching into Nader’s teaching. The motivation for making the above modification would be to guarantee the QoS of URLLC using PDCP PDU duplication and/or TB repetition. (Tseng, par. 0005)

As per claim 11, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nader does not explicitly disclose “further comprising maintaining repetitions in the one or more transmission cycles based at least in part on a determination that a link quality of a link between the UE and the base station fails to satisfy a link quality threshold even when the UE has successfully received the respective initial transmission in each transmission cycle of the threshold number of transmissions cycles associated with the periodic communications”.

further comprising maintaining repetitions in the one or more transmission cycles based at least in part on a determination that a link quality of a link between the UE and the base station fails to satisfy a link quality threshold even when the UE has successfully received the respective initial transmission in each transmission cycle of the threshold number of transmissions cycles associated with the periodic communications” as [(par. 0074), deactivation event for Repetition, according to an exemplary implementation of the present application. In the present implementation, the exemplary activation event may correspond to activation event E#C-1 in Table 1-3 above, and the exemplary deactivation event may correspond to deactivation event E#DC-1 in Table 1-4 above. In FIG. 10, a diagram 1000 shows activation event E#C-1, where the MAC scheduler in the transmitter may activate Repetition when transmitter (e.g., UE 402) senses the signal strength 1098 of a target component carrier (CC) is lower than a threshold, S.sub.act.sub._.sub.C1 (e.g., -10 dB ( RSRQ) or -90 dBm (RSRP)).]

Nader et al. (US 2020/0083991 A1) and Tseng et al. (US 2018/0332501 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tseng’s teaching into Nader’s teaching. The motivation for making the above modification would be to guarantee the QoS of URLLC using PDCP PDU duplication and/or TB repetition. (Tseng, par. 0005)

As per claim 21, as [see rejection of claims 10.] 
As per claim 22, as [see rejection of claims 11.] 

Claims 13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nader et al. (US 2020/0083991 A1) in view of Chae et al. (US 2018/0115970 A1).

As per claim 13, Nader discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nader does not explicitly disclose “wherein the threshold number is based at least in part on mobility associated with the UE, a coherence time of a channel used for communication between the UE and the base station, or a combination thereof”.

However, Chae disclose s “wherein the threshold number is based at least in part on mobility associated with the UE, a coherence time of a channel used for communication between the UE and the base station, or a combination thereof” as [(par. 0115), For example, the transmission period, the transmission probability and the repetition number may increase when the speed of the UE increases and decrease when the speed of the UE decreases.]

Nader et al. (US 2020/0083991 A1) and Chae et al. (US 2018/0115970 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chae’s teaching into Nader’s teaching. The motivation for making the above modification would be to reduce ICI. (Chae, par. 0021)

As per claim 24, as [see rejection of claims 13.] 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nader et al. (US 2020/0083991 A1) in view of Ogino et al. (US 2004/0018848 A1).

As per claim 19, Nader discloses “The method of claim 15,” as [see rejection of claim 15.] 
Nader does not explicitly disclose “further comprising transmitting, to the UE, an instruction to refrain from monitoring for the repetitions”.

However, Ogino discloses “further comprising transmitting, to the UE, an instruction to refrain from monitoring for the repetitions” as [(par. 0069), When the terminal 3 receives the notification to terminate repetition mode from the terminal 1, it interprets that slave station transmission mode has been terminated at another terminal, and resumes a processing such as an event check that had previously been suspended.]

Nader et al. (US 2020/0083991 A1) and Ogino et al. (US 2004/0018848 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ogino’s teaching into Nader’s teaching. The motivation for making the above modification would be to avoid the aforementioned problems that occur due to the switching of the transmission terminal. (Ogino, par. 0007)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sequans, “PDCCH enhancements for URLLC”, R1-1900680, 01/21-25/2019. (From Applicant’s IDS)

As per claim 27, Sequans discloses “A method of wireless communication performed by a wireless communication device, comprising: determining that the wireless communication device has successfully received a respective initial transmission or a respective acknowledgement of an initial transmission in each transmission cycle of a threshold number (i.e. could be just 1 or more than 1) of transmission cycles associated with periodic communications;” [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to indicate which resources are not used.] “and deactivating repetitions in one or more transmission cycles based at least in part on the determination” [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to indicate which resources are not used.] “,wherein the one or more transmission cycles are subsequent to threshold number of transmission cycles” [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to indicate which resources are not used.]

As per claim 30, Sequans discloses “A wireless communication device, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine that the wireless communication device has successfully received a respective initial transmission or a respective acknowledgement of an initial transmission in each transmission cycle of a threshold number (i.e. could be just 1 or more than 1) of transmission cycles associated with periodic communications;” as  [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to indicate which resources are not used.] “,wherein the one or more transmission cycles are subsequent to threshold number of transmission cycles” [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to  “and deactivate repetitions in one or more transmission cycles based at least in part on the determination” [(2.2 PSCCH repetition), If the UE succeeds on detecting the first DCI, all remaining DCIs can be skipped and additionally, the UE can indicate an ACK for the received DCI(s) to stop the gNB to transmit remaining DCIs. Pre-configured resources not used can be used for either eMBB or URLLC PDSCH transmissions and the existing pre-emption indication in DL can be used to indicate which resources are not used.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.